Citation Nr: 0617152	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  98-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychosis 
(schizophrenia) claimed as due to head trauma in service.

2.  Entitlement to service connection for fibromyalgia with 
nerve root involvement claimed as due to head trauma in 
service.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a head injury (to include memory loss).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to December 1977.  These matters are before the 
Board of Veterans' Appeals (Board) from September 1997, June 
1998, and May 2000 rating decisions.  The June 1998 decision 
granted service connection for residuals of a head injury 
with memory dysfunction, rated 10 percent.  The veteran seeks 
service connection for a psychosis (schizophrenia) claimed as 
due to the same injury.  In April 1998, June 1999, and July 
2003, hearings were held before a hearing officer.  
Transcripts of the hearings are of record.

The matters of entitlement to service connection for 
fibromyalgia with nerve root involvement, a rating in excess 
of 30 percent for residuals of a head injury to include 
memory loss, and TDIU are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.   


FINDINGS OF FACT

1.  Any current psychosis/schizophrenia was not manifested in 
service or in the veteran's first postservice year, and the 
preponderance of the evidence is against a finding that any 
current psychosis/schizophrenia would be related to service.
2.  Residuals of a head injury with memory loss are shown to 
have caused impairment consistent with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks throughout the appeal period.


CONCLUSIONS OF LAW

1.  Service connection for a psychosis/schizophrenia is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).

2.  A 30 percent rating is warranted for residuals of a head 
injury with memory loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.130 Diagnostic Codes (Codes) 9327, 9403, 9440 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Significantly, the initial adjudication in this matter 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
the right to timely content-complying notice and proper 
subsequent VA process.  December 2000, February 2004, and 
August 2005 correspondence from the RO advised the veteran of 
his and VA's responsibilities in the development of the 
claims, to submit any pertinent evidence in his possession 
(August 2005 letter, at p. 2), and of evidence needed to 
support his claims.  The April 1998, September 1998, and 
February 2003 statements of the case (SOCs) and June 1998, 
April 2001, August 2004, February 2005, and June 2005 
supplemental statements of the case (SSOCs) reviewed and 
readjudicated the claims in light of additional evidence, and 
continued to advise the veteran of the reasons for denial of 
his claims.  While he was not provided notice regarding 
ratings or effective dates of awards prior to the initial 
determinations (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)), he is not prejudiced by lack of such 
notice, as he had ample opportunity to respond when notice 
was given upon grant of service connection.  As the veteran 
has received all critical notice regarding the matters 
addressed on the merits, has had ample opportunity to 
respond/supplement the record after notice was given, and as 
the case was thereafter adjudicated, he is not prejudiced by 
any technical notice timing or content defect that may have 
occurred along the way, nor is it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any further pertinent records that remain 
outstanding.  VA's duty to assist is also met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).    
II. Factual Background

January 1973 to December 1975 Job Corps records note that the 
veteran completed the ninth grade before enrolling in the 
program.  An April 1973 letter from the Superintendent of 
Schools reflects that the veteran's aptitude in school was no 
problem, but that he did not fit in.  He was not interested 
in school, and was certain that he would not graduate.  It 
was further noted that he was not "a dull boy", but did 
have the capacity to learn, and e could possibly learn in a 
different environment.  A June 1973 panel assessment reflects 
that the veteran was making satisfactory progress.  He 
indicated that he wanted to be a truck driver.  A September 
1973 interim assessment of vocational training, educational 
achievement, and group living reflects that improvement was 
needed in all three areas.  Vocationally, he needed to 
develop more initiative and ambition as he was not serious in 
his tasks.  Educationally, he did not appear to apply 
himself, and put forth only moderate effort.  A November 1973 
assessment continued to reflect that improvement was needed 
in vocational and educational achievements.  He progressed 
slowly in both areas.  Vocationally, he required constant 
reminders to complete assignments.  He put forth very little 
effort educationally.  In February 1974, his assessment 
indicated that improvement was needed in all three areas.  He 
was no longer progressing vocationally or educationally.  His 
appearance was sloppy; he put forth little if any effort, did 
not complete assignments, and required constant supervision.  
During eight months of training, he quickly lost interest in 
any job given, and did not finish half of them due to playing 
around.  He was transferred to cooking.  

April 1974 Job Corps records include comments reflect that 
the veteran was a slow learner.  A December 1975 statement 
from a counselor indicates that the veteran entered training 
in January 1975 and, while he had initial adjustment 
problems, he appeared to overcome them.  

On October 1975 service entrance examination the veteran 
reported that he had no history of nervous trouble and 
depression or excessive worry.  Examination revealed no 
indication of acquired psychiatric disability.  A May 1977 
treatment record reflects that the veteran was in a fight the 
day before.  He was reportedly struck in the head with a 
blunt object, but he could not recall the incident.  He was 
found semi-conscious.  In medical history on December 1977 
service separation examination the veteran denied ever having 
nervous trouble, but admitted having depression or excessive 
worry.  An examiner commented that the veteran's response was 
related to family trouble at home.  Psychiatric evaluation 
was normal.  

Service personnel records include a performance evaluation 
for the period from August 1976 to January 1977 when the 
veteran's professional performance was considered effective 
and reliable with a need for occasional supervision.  He 
willingly followed commands and regulations.  He was slow in 
learning assigned tasks, but he appeared to be improving.  He 
got along well with others and contributed greatly to morale.  
An evaluation for the period from February 1977 to July 1977 
indicates the veteran was highly effective and reliable with 
need for only limited supervision.  He made a concentrated 
effort to acquaint himself with methods of operation, and 
always showed a willingness to complete assigned tasks.  His 
good sense of humor helped him get along well with others.  
Additional records reflect that the veteran had two 
unauthorized absences in September 1977 and one in October 
1977.  It was recommended that he be separated from service.  
The report indicated that the veteran's disciplinary record 
was not actually indicative of the problems that resulted 
from his defiance of military regulations.  He had been given 
a warning and counseled about his disciplinary performance.  
The report also noted that the veteran made it known that it 
was his intention to seek a discharge under any conditions.  
A Naval Discharge Review Board also noted several other 
violations in the months preceding the veteran's discharge.  

On April 1995 psychological evaluation veteran's memory was 
considered to be in the low to average range.  The evaluating 
psychologist speculated that there were multiple causes that 
included limited formal education, history of extensive 
alcohol and drug abuse (the veteran was on probation upon 
conviction for selling marijuana two years earlier), and 
possible organic brain syndrome.

In an October 1995 treatment record, Dr. C. K. commented that 
the veteran was not very bright and that he did not really 
understand what was going on.  

On August 1996 evaluation by Dr. F. S., the veteran's 
depression symptoms were considered over-stated and somewhat 
overly dramatized.  His performance on memory function 
testing was inconsistent.  

A September 1996 VA medical certificate notes several 
problems, including manic depression.  The veteran was 
described as apprehensive and disheveled.  No diagnosis was 
listed.  

In an October 1996 treatment record, Dr. C. K. noted that the 
veteran's head injury in service probably accounted for some 
of his mental problems.

An October 1996 VA consultation report notes the veteran had 
a history of bipolar affective disorder.  A friend who 
accompanied the veteran reported that he was assaulted in 
service, resulting in a head injury.  The examiner commented 
that the veteran's mood swings sounded more like dyscontrol 
than a manic disorder.  The impressions included rule out 
head injury and subsequent organic personality disorder, 
explosive type; rule out post-traumatic stress disorder 
(PTSD) and bipolar disorder; and rule out simple 
schizophrenia.

On October 1996 psychological evaluation a history of alcohol 
and drug abuse, being kicked in the face by a horse (and 
rendered unconscious) eight years earlier, and being knocked 
out during fights was noted.  On mental status evaluation, 
the veteran had no apparent difficulty with recent or remote 
memory, but his judgment seemed impaired.  Several times he 
laughed and joked when it was not quite appropriate, and 
responded with little comprehension or understanding of 
questions asked.  Testing revealed that he was on the low 
average range of intellectual functioning.  Overall, he had 
difficulty with comprehension, impulsivity, problem solving, 
and abstractive ability.  His worst performance was on digit 
symbol, which was considered a good predictor for frontal 
lobe dysfunction.  The MMPI profile based was 
uninterpretable.  The validity profile indicated that the 
veteran was an individual with a high level of endorsing 
psychological problems, which could mean malingering, 
severely disturbed thinking, or an effort to appear grossly 
worse than was actually the case.  The highest scores on the 
tests endorsed several items that indicated schizophrenia.  
The impression was low average intelligence; difficulty with 
overall comprehension, abstraction, and judgment; frontal 
lobe dysfunction; and possible schizophrenia.  In November 
1996, the veteran complained of explosive outbursts with some 
decrease in overall irritability and anxiety.  

A February 1997 VA psychiatry record notes the veteran's 
complaints of anger and difficulty sleeping.  Testing 
revealed possible schizophrenia, low normal IQ, frontal lobe 
dysfunction, and alcohol and marijuana dependency.  The 
impression was organic mood disorder secondary to chronic 
alcohol and marijuana use, chronic alcohol and marijuana 
abuse in possible remission, and low normal IQ.

A May 1997 VA psychiatric treatment record contains an 
impression of schizophrenia vs. schizoaffective and bipolar, 
stable.  

In a September 1997 treatment record, Dr. C. K. indicates 
that the veteran's head injury in service could account for 
some of his symptoms.  He questioned whether the veteran was 
mentally capable of caring for himself, as he was not 
currently doing very well in this area.  A statement from Dr. 
C. K., notes that the veteran was evaluated in connection 
with a 1977 head injury, and his service record was reviewed.  
He stated that it was not inconceivable that the veteran had 
a closed head injury, which could result in various 
manifestations from mood swings to severe withdrawal and 
depression.  He believed that the veteran manifested all of 
these symptoms at some point in time.  In a separate letter 
to a VA psychiatrist, Dr. C.K. expressed the belief that the 
veteran's isolationism and extreme mood swings were probably 
secondary to a traumatic head injury in service.  A December 
1997 letter from Dr. C. K. indicates that the veteran suffers 
from depression, paranoia, and claustrophobia.  It was noted 
that the veteran had a blunt force trauma injury to the head 
in service.   Dr. C. K. opined that it was more likely than 
not that the head injury the veteran sustained in service was 
the cause of these conditions.  

A November 1997 letter from DR. R. S., a VA Chief of 
Psychiatry, indicates that he treated the veteran since 
September 1996.  He was aware of the veteran's history of 
head injury and subsequent dysfunctional life.  The diagnoses 
were psychosis, probable schizophrenia; provisional bipolar 
disorder; severe polysubstance abuse, to include chronic 
alcoholism, marijuana, and caffeine abuse and dependency; 
organic factors contributing to his presentation, including 
primary chronic damage from long-term polysubstance abuse and 
possible contributing factors from an initial head injury; 
and rule out malingering.  He did not think that a head 
injury was responsible for the veteran's psychotic symptoms.  
The GAF score assigned was in the 30 range, with gross 
impairment in his judgment and communication capacity with, 
at times, incoherence and a thought process marked by 
hallucinations and at times delusions.  The veteran 
demonstrated impairment in all functional capacities, 
personal hygiene, personal health, and independent function.  

A January 1998 letter from Dr. N. T indicates that he 
initially saw the veteran in September 1994.  The primary 
diagnosis was organic personality disorder complicated by 
chemical usage.  The characteristics expressed in the 
veteran's profile were recurrent outbursts of aggression or 
rage, alternating with depression and withdrawal.  He had 
marked impairment in social judgment.  

A January 1998 CT scan of the veteran's brain was 
unremarkable.  A February 1998 letter from a VA Chief of 
Psychiatry indicates the veteran had diagnoses of 
schizophrenia, probable bipolar disorder, dysfunctional 
frontal lobe syndrome and history of severe polysubstance 
abuse.  He demonstrated gross impairment in judgment and 
communication capacity and, at times, incoherent thought 
process.  He had marked episodes of hallucinations, 
delusions, paranoia and persecution.  The GAF score was 30-
35.

A February 1998 evaluation by Dr. F. S. included review of 
relevant medical records, interviewing the veteran, and 
various testing.  The veteran performed poorly on serial 
sevens, demonstrated difficulty spelling, and was unable to 
recall three objects after five minutes.  Further evaluation 
of his memory revealed that he was on the lower end of the 
average scale.  The diagnosis was organic personality 
disorder and/or cognitive disorder not otherwise specified 
(NOS), with memory impairment, reduction in intellectual 
productivity, and flattened/blunt affect; depression NOS, 
(referring to the veteran being out of the mainstream of 
society, not having a job, having no friends, and sitting in 
his trailer with nothing to do); alcohol abuse, in remission, 
by history; and low average intellectual functioning with 
borderline literacy skills.  

On March 1998 evaluation Dr. H. P. found that the veteran had 
difficulty remembering past events.  

On March 1998 evaluation the physician reviewed records made 
available to him, obtained a history from the veteran, and 
conducted an examination.  He commented that the veteran's 
difficulty was in the area of recalling past events and 
memory dysfunction dating back to a 1977 injury.   Dr. H. P. 
was not certain (on a basis of more certain than not) that 
the veteran's diagnosis of schizophrenia was secondary to the 
1977 injury.

At an April 1998 hearing, the veteran's mother testified 
about how the veteran was different when he returned home 
from the service.  He became very reclusive and he had a fear 
of people, and had periods of rages over the years.  She 
stated that he was not an alcoholic and that she was never 
aware of any drug use.  He became more and more agitated 
until it developed into schizophrenia and bipolarism.  She 
stated that he did not make his own decisions, was unable to 
think things through, did not keep track of conversations, 
could not plan ahead, and was impulsive.  He could not think 
logically; everything was jumbled, and he jumped from one 
point to another.  

On April 1998 VA examination, the veteran complained of 
memory problems.  His reported history included schizophrenia 
and schizoaffective disorder.  The examiner noted that there 
was a significant period of time between the veteran's April 
1977 injury and the December 1977 separation from service and 
that there was no documentation of treatment during that 
period.  The veteran's history also included being kicked in 
the face (and rendered unconscious) by a horse eight years 
earlier, being in several fights that may have included 
episodes of unconsciousness, and a ten or fifteen year 
history of alcohol dependence.  The veteran complained that 
people were after him or were going to use him.  He had felt 
that way ever since his discharge from service, and was 
separated early due to an inability to follow rules.  His 
MMPI showed some evidence of claims to hallucinate and some 
psychotic symptomatology.  On mental status evaluation, he 
was able to do serial sevens, with two mistakes.  He only 
remembered one of three items after thirty seconds, and was 
able to remember the other two things after two prompts.  He 
demonstrated some significant abilities in the abstraction 
realm that indicated a formal thought disorder was not 
present.   The examiner indicated he could not diagnose 
schizophrenia, as such was not documented by examination.  He 
added that the veteran's medication would indicate more of a 
possibility of schizoaffective disorder or organic mental 
disorder complicated by alcohol and drug use in the past.  
The presumptive diagnosis was schizoaffective disorder.  
Regarding cognitive deficits, there was low normal 
intelligence. and no evidence of major problems on 
examination suggesting further testing.  

A May 1998 letter from the former principal of the veteran's 
school indicates that the veteran struggled some in school.  
He was not aware of the veteran being involved in drugs or 
alcohol during the short time he attended the school.

A May 1998 lay statement from someone who knew the veteran 
since he was ten noted that he had no knowledge of the 
veteran abusing drugs or being more than a social drinker.  
Another statement had comments that the veteran had changed 
on return from service, and was withdrawn.  She spent a lot 
of time around the veteran and had never known him to drink 
alcohol.  A third statement from a friend indicates the 
veteran drank on occasion, but was not an alcoholic.  

A June 1998 lay statement indicates that the veteran 
sustained an injury from a mule kick in the face.  He was not 
rendered unconscious, but was merely dazed and scared by the 
incident.  He did not notice any difference in the veteran 
after the incident.  

In an August 1998 statement, Dr. N. T., a clinical 
psychologist, opines that the veteran had a psychological 
disorder related to his 1977 head injury.  

An August 1998 statement from a private physician advises 
that the veteran had been under his treatment for a long 
period of time.  He opined that the veteran's psychiatric 
disorder was as likely as not related to the injury in 
service.  
On September 1998 psychological evaluation it was noted that 
the veteran was unable to understand the purpose of the 
evaluation, could not effectively make connections between 
behavior and consequences, and could not give an accurate 
account of his life experiences in sequential order.  His 
thinking was described as concrete, behaviorally specific and 
shallow.  He reported psychotic ideation and auditory 
hallucinations, but denied any present symptoms.  He relied 
on his mother for basic daily functioning and allowed others 
to make even minor life decisions for him.  He appeared 
easily distracted, confused, ambivalent, and/or perplexed at 
most times.  Extended, intermediate, and short-term memory 
functions appeared compromised.  His intelligence and verbal 
communication skills were borderline.  IQ tests revealed that 
he functioned on the level of low average for mental 
abilities.  Memory function tests yielded marginal functional 
abilities.  Deficits in abstraction, reasoning, and logical 
analysis were noted.  Regarding personality functions, the 
results were invalid due to poor reading skills and an 
inability to correctly interpret the environment.  The 
veteran displayed a characteristic that is consistent with 
some persons diagnosed with traumatic brain injury.  The 
diagnosis was personality disorder due to traumatic brain 
injury, apathetic type.  A GAF score of 35 was assigned.  The 
psychologist concluded that the veteran was severely impaired 
with regard to his ability to conduct activities of daily 
living.  He lacked the internal resources to regulate his own 
life and to make decisions and/or protect himself.  

At a June 1999 hearing, the veteran's mother testified that 
there was a big change in him after he separated from 
service.  He could not hold a job, tolerate people, follow or 
remember instructions, or carry on a conversation without 
losing track of what was said.  He went into rages and did 
not trust people.  She stated that before service he was 
bright and cheerful, straightforward, and liked by people, 
but was not the same person when he returned home.  

A July 1999 statement from Dr. J. M. states that the 
veteran's organic personality disorder is directly attributed 
to brain dysfunction.

On November 2000 evaluation by a panel of three VA 
psychologists, it was noted that they conducted diagnostic 
interviews and thoroughly reviewed the records.  At issue, 
was the impact the head injury in service had on the 
veteran's current level of functioning.  His medical 
treatment after the head injury in service did not reflect 
significant neurological problems.  He returned to duty and 
no further medical attention was sought.  Other records made 
no mention of neurological or psychological problems while in 
the military.  It was noted that previous examiners had 
reported findings including that IQ testing was consistent 
with pre-morbid intellectual functioning.  That examiner 
diagnosed a personality disorder secondary to traumatic brain 
injury.  Another diagnosed organic mental disorder 
complicated by alcohol/drug use.  On examination, the veteran 
presented his history reasonably and tracked the conversation 
well.  No impairment of concentration or attention span was 
noted.  There was no indication of an underlying thought 
disorder.  Information from the veteran's mother was 
consistent with her previous statements.  The veteran 
reported spending time with friends and having a recent 
girlfriend.  The examiners commented that this was 
inconsistent with reports of social isolation, explosive 
rage, and an inability to interact with others in general.  
The veteran denied current drug or alcohol use and reported 
past attendance in AA.    

The VA panel noted that following service the veteran's 
history was complicated by drug and alcohol abuse as well as 
possibly additional head trauma.  Psychological testing was 
not suggestive of severe cognitive deficits.  The nature of 
the head injury in service would not reasonably be expected 
to have associated the degree of limitation of functioning 
that was currently present.  Whether the impact of severe 
psychiatric problems (psychosis) or additional head trauma 
had contributed to the current low level of functioning could 
not be stated with absolute certainty.  However, it was 
reasonable to state that the head injury that in service 
could not reasonably be expected to account for the current 
level of functioning.  The diagnosis was cognitive disorder, 
NOS.  While the veteran had features of an organic 
personality disorder, the etiology of this does not appear to 
be fully related to the mild head injury in service.  It was 
possible that a psychosis existed, but there was insufficient 
evidence based on the examinations to firmly establish such 
diagnosis.  If confirmed, it would not be service related.  
The panel agreed that, based solely on the impact of the 
service-connected head injury on the veteran's current level 
of functioning, a GAF score of 70 -75 was warranted.  

In a May 2001 statement, J. D., a psychologist, indicated 
that clinical evaluations with the veteran and interviews 
with his mother established that he was not a reliable 
historian.  He opined that the veteran's head injury in 
service compromised his reasoning, information processing, 
and memory.  

A May 2001 statement from a VA employee indicates that she 
interacted with the veteran on several occasions.  He 
reported different recollections of what occurred each time 
she spoke with him.  She considered his ability to remember 
facts unreliable and not to be trusted.  She believed that 
his disability prevented him from providing correct facts.

An article received in September 2001 discusses a study that 
found a link between head injuries and the development of 
Alzheimer's disease and dementia.

At a July 2003 hearing, the veteran's mother testified about 
how he changed from being friendly and outgoing before the 
head injury to someone who was afraid and did not like or 
trust people after the injury.  She testified about how poor 
his memory was and of his inability to take care of himself.  

A July 2003 statement from Dr. C. K. indicates that the 
veteran is a poor historian; he was not sure how much of this 
was due to the head injury in service, and opined that the 
veteran's mental slowness was directly related to head trauma 
in service.  

On May 2005 VA examination, the veteran's records were 
reviewed.  He appeared to be of below average intelligence.  
Mental status evaluation revealed that he was well oriented, 
could spell a word forward and backward, and could perform 
serial sevens, and do simple arithmetic.  He recalled four 
words immediately, but recalled only two words after five 
minutes.  It was noted that the veteran's mentation appeared 
to be very slow.  He was able to track the conversation 
fairly well and there was no apparent impairment of 
concentration or attention span.  His thinking appeared to be 
logical and goal oriented, and there was no evidence of a 
thought disorder.  The diagnosis was organic personality 
disorder with classic symptoms of a frontal lobe syndrome.  A 
GAF score of 40 was assigned for the veteran's current level 
of functioning.  The veteran had markedly reduced judgment 
and insight, his ability to think and plan ahead were 
significantly compromised, and he tended to make decisions 
without taking to account long-term consequences.  The 
veteran was quite impulsive and had mild memory difficulties.

III. Legal Criteria and Analysis

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

If a psychosis is manifested to a compensable degree in the 
first postservice year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

The veteran's service medical records do not show a 
psychosis/schizophrenia.  On service separation examination 
he indicated in a report of medical history that he had 
experienced depression or excessive worrying; an examiner 
commented that this was related to family problems at home.  
Psychiatric evaluation was normal.  There is no 
contemporaneous evidence of an acquired psychiatric disorder 
until many years after service (in the 1990s).  
Significantly, while the veteran's mother and various other 
laypersons have related that he was a changed person upon his 
return from service (as they are competent to observe), they 
are not competent to relate the observed changes to any 
current psychosis or schizophrenia.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Consequently, 
service connection for a psychosis/schizophrenia based on a 
finding that such disability became manifest in service and 
persisted or on a presumptive basis (for psychosis as a 
chronic disease manifested to a compensable degree in the 
first postservice year) is not warranted.

The record reflects that over the years various psychiatric 
diagnoses, including schizophrenia, schizoaffective disorder, 
and bipolar disorder have been reported.  Statements from Dr. 
C. K. and Dr. N.T. opine that the veteran's psychiatric 
disorder is related to a head injury in service.  In light of 
more probative evidence to the contrary, these opinions are 
not persuasive.  Dr. N. T. did not explain the rationale for 
his opinion, nor cite the medical evidence supporting the 
opinion.   Dr. C. K. apparently considered his treatment 
records in rendering his opinion, but did not explain the 
rationale for the opinion.

The evidence to the contrary that the Board finds more 
persuasive includes the report of a November 2000 examination 
by a panel of three VA psychologists.  Each evaluated the 
veteran separately and reviewed the claims file and the 
report reflects that a thorough review was made.  They 
correlated findings and opined that if any psychosis was 
confirmed, it would not be service related.  The opinion 
carries more weight because it was based on review of the 
entire claims file (and hence an accurate account of the 
veteran's psychiatric history) and on evaluation of the 
veteran by three separate clinicians who correlated their 
findings.  They noted that a psychosis was not manifested in 
service (nor currently clinically shown).  Their opinion is 
supported by Dr. H. P., who opined in an April 1998 letter 
that the veteran did not have a psychosis (schizophrenia) 
related to the head injury in service.  

And as to beliefs of the veteran and his mother that he has a 
psychosis due to a head injury in service, they are 
laypersons and are not competent to opine in matters 
requiring medical expertise (here, the nature and etiology of 
a psychiatric disability).  See Espiritu, supra.

In summary, while the evidence is still somewhat equivocal as 
to whether the veteran now indeed has a 
psychosis/schizophrenia, a clear preponderance of the 
evidence is against a finding that any such disorder might be 
related to service or any head injury therein.  Accordingly, 
the claim must be denied. 

Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission. The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. 38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
The veteran's residuals of a head injury have been rated 
pursuant to Code 8045-9304, brain disease due to trauma.  
Under Code 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Code 9304, 
dementia due to head trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, 
Code 8045.

Here, the record does not reflect a diagnosis of multi-
infarct dementia associated with brain trauma.  For 
consideration of an increased rating the analysis must 
proceed to other applicable diagnostic codes.  The 
demonstrated impairment (memory loss due to head trauma) is 
most appropriately rated under Code 9327 (for other organic 
mental disorder including personality change due to a general 
medical condition) and under the General Rating Formula for 
Mental Disorders.   

Under the General Rating Formula for Mental Disorders a 10 
percent rating is warranted for occupation and social 
impairment due to mild or transient symptoms which decease 
work efficiency and ability to perform occupation tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings", but has 
assigned the current 10 percent rating for the entire appeal 
period.  However, as the Board finds that the symptoms 
(primarily memory loss) of the veteran's service-connected 
residuals of a head injury have been of sufficient severity 
to warrant a 30 percent rating for the entire appeal period, 
"staged ratings" are not indicated at this time.

Examinations that appear to isolate the effects of this 
service connected disability on the veteran's level of 
functioning reflect that he does have memory problems.  GAF 
scores of 68 and 70-75 were assigned to reflect functioning 
due to the service connected residuals of a head injury, 
alone.  

The Global Assessment of Functioning scale score (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). DSM-IV at 32.

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.  

The findings (including GAF scores) reported here are 
generally consistent with the criteria for a 30 percent 
rating (outlined above), and establish that (at least) such 
rating is warranted for the entire appellate period.  The 
matter of entitlement to a rating in excess of 30 percent 
will (as was stated above) be addressed in the remand below.
ORDER

Service connection for a psychosis/schizophrenia is denied.

A 30 percent rating is granted for the veteran's residuals of 
a head injury with memory dysfunction, subject to the law and 
regulations governing the payment of monetary benefits; a 
determination regarding entitlement to a rating in excess of 
30 percent is deferred pending the development ordered below.


REMAND

A May 2005 VA psychiatric evaluation appears to show greater 
impairment (and includes a GAF score of 40).  However, the 
examiner did not indicate which symptoms (and what portion of 
the GAF score) are due to the service connected residuals of 
a head injury, and what symptoms/degree of impairment are due 
to any co-existing (and nonservice connected disability).  
Further development of medical evidence in this regard is 
necessary.

The record contains some early opinions from Dr. C. K. that 
the veteran has fibromyalgia with nerve root involvement due 
to a postservice injury.  However, there are also several 
more recent opinions (September 1997, December 1997, and 
August 1998) from Dr. C. K. that indicate that the veteran's 
fibromyalgia with nerve root involvement is related to his 
head injury in service.  On November 2000 VA examination, a 
physician's assistant opined essentially indicates that there 
is no relationship between the veteran's fibromyalgia and his 
service or injury therein.  No rationale was provided.  In 
light of the conflicting opinions (without rationale) a 
clarifying medical opinion regarding the etiology of the 
fibromyalgia is necessary.

In light of these pending issues, it would be premature for 
the Board to consider the veteran's claim for TDIU at this 
time.

Finally, the veteran has not been provided notice regarding 
the rating of the additional disability for which service 
connection is sought or any related effective date of award 
(see Dingess/Hartman, supra).  Since the case requires 
additional development anyway, there is an opportunity to 
correct such deficiency. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings and the 
effective dates of awards in accordance 
with the Court's guidance in 
Dingess/Hartman, supra.

2.  The RO should arrange for the veteran 
to be afforded neurologic and psychiatric 
evaluations to determine the etiology of 
his fibromyalgia with nerve root 
involvement and the extent of his 
impairment resulting from head injury in 
service.  The veteran's claims file must 
be made reviewed by the examining 
physician(s) in conjunction with the 
examination.  

A.  On neurologic examination the 
examiner should opine as to whether it is 
at least as likely as not (i.e., a 50 
percent or better probability) that the 
veteran's fibromyalgia with nerve root 
involvement is related to service (and 
specifically head trauma therein).  The 
examiner should comment on the opinions 
already of record and explain the 
rationale for the opinion given. 

B.  On psychiatric evaluation, the 
examiner should report findings in 
detail, and distinguish, to the extent 
possible, between symptoms and associated 
impairment due to the head injury in 
service, and impairment due to any co-
existing (and nonservice connected) 
psychiatric disability.  It is requested 
that the examiner assign a GAF score for 
the residuals of a head injury alone and 
explain the significance of the score.  
The examiner should also offer an opinion 
as to whether the veteran's service 
connected disabilities, alone, render him 
incapable of obtaining and maintaining 
gainful employment.  The examiner must 
explain the rationale for all opinions 
given.  

3.  The RO should then readjudicate the 
remaining claims.  If any continues to be 
denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


